Citation Nr: 0802076	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-18 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome (CTS), right wrist.

2.  Entitlement to service connection for carpal tunnel 
syndrome, left wrist.

3.  Entitlement to service connection for circulation 
problems of the bilateral lower extremities.

4.  Entitlement to service connection for low back 
disability.

5.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
 


INTRODUCTION

The veteran had active service from May 1968 to December 
1971.   The veteran's military occupational specialty was 
administrative specialist.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska, which, in pertinent part, denied 
service connection for the disabilities listed as Issues on 
the title page of this decision.  


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran's CTS of the left and 
right wrists, circulation problems of the bilateral lower 
extremities, low back disability and gout are etiologically 
related to her active military service.  


CONCLUSION OF LAW

CTS of the left and right wrists, circulation problems of the 
bilateral lower extremities, low back disability or gout was 
not incurred in or aggravated by service, nor may it be 
presumed that arthritis was incurred during military service.  
38 U.S.C.A. §§ 1101 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In January 2004, the RO sent the veteran a letters informing 
her of the types of evidence needed to substantiate the 
specific claims for service connection and its duty to assist 
her in substantiating her claim under the VCAA.  The letter 
informed the veteran that VA would assist her in obtaining 
evidence necessary to support her claim, such as medical 
records, employment records, or records from any Federal 
agency, including VA, the service department, and the Social 
Security Administration.  She was advised that it was her 
responsibility to send medical records showing she has a 
current disability as well as records showing a relationship 
between the claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for her.  The veteran was also specifically informed 
how to help in supporting her claim, and she was provided 
with the appropriate address to submit any of the relevant 
evidence that she had in her possession that pertained to the 
claims.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the aforementioned letter fully 
addressed all four notice elements and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Additionally, the 
notice was properly furnished prior to the initial RO 
decision. 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran never received such notice, but the Board finds 
that no further notice is needed as to any disability rating 
or effective date matters.  As the claim has been denied 
herein, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, with no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

With regard to VA's duty to assist the veteran in the 
development of this claim, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
contacted and obtained service medical records and private 
medical records/notes.  The veteran also submitted some 
statements of various individuals.  Significantly, it appears 
that all obtainable evidence identified by the veteran 
relative to the claims has been obtained and associated with 
the claims file, and she has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to an appellant's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, no evidence 
of record shows an event, disease, or injury during service, 
and the extensive post-service medical evidence of record 
does not tend to link the post-service disability, first 
shown about 20 years after service, to military service in 
any way.  In sum, the current evidence is found to be 
sufficient, and the Board declines to afford the appellant a 
medical examination or obtain a medical opinion with regard 
to this claim.  

Therefore, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist the appellant in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  In addition, the law provides 
that, where a veteran served ninety days or more of active 
military service, and certain chronic diseases such as 
arthritis become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).  

At the time of the service entry examination in April 1968, 
there were no pertinent abnormalities noted or found.  In 
January 1969, the veteran was seen for a ganglion cyst of the 
left wrist, dorsum, that had been present for a few years.  
The veteran reported that it now caused some pain.  Service 
medical records dated in March 1969 show that the veteran 
underwent excision of a left wrist ganglion.  She tolerated 
the procedure well and left the operating room in good 
condition.  At the time of the service separation examination 
in October 1971, physical examination was negative for 
abnormalities.  There were no pertinent laboratory findings.  
It was noted that a ganglionectomy of the left wrist was 
accomplished in 1970 and of the right wrist in 1963.  In each 
case, there were no complications or sequelae.  There were no 
relevant diagnoses or findings.   

Private medical records dated in June 1991 show that the 
veteran reported various complaints, including backaches.  A 
hand-written noted indicates "18 years ago when had first 
child was laying on floor felt knot."  It was also noted 
that over the past 2 years, it had been "real bad."  In 
December 1991, she was seen for pain in the right shoulder 
and low arm in the muscle area after she had been doing a lot 
of typing.  The position of the typewriter was noted.  In 
October 1994, the veteran moved furniture and reported 
subsequent back problems.   

Private medical records dated in July 1996 show normal 
examination of the back and extremities.  The impression was 
normal physical examination.  

Private medical records dated in January 2002 show that the 
veteran was seen for lumbosacral and cervical spine problems.  
In June 2002, some cramping of the legs with walking upstairs 
was noted.  In August 2002, the veteran's gout was acting up.  
Subsequent records show follow-up treatment.    

The veteran submitted several statements from friends, co-
workers and relatives in June 2005.  A Memorandum dated in 
May 2005 from a co-worker indicates that he knew her since 
February 2003.  He observed her on a daily basis and she 
showed signs of poor health, most of which appeared to be 
heart or lungs.  He noticed the veteran having pain after 
walking distances less than 200 yards, for example.  Another 
co-worker mentioned knowing the veteran since about 1999.  
She remembered that the veteran did not participate in 
certain activities because of her leg problems.  A May 2005 
letter from the veteran's daughter stated that ever since she 
was 10 years old her mother endured back and leg problems 
that affected her walking and climbing stairs.  A letter 
dated in April 2005 from G. Culbert, DC, indicates that the 
veteran presented herself in May 2000 for neck and low back 
pain radiating to the thigh/leg.  The diagnosis was 
cervicothoracic strain, lumbar strain/sprain with possible 
disc protrusion and associated sciatic radiculopathy.       

In this case, the veteran essentially contends that she has 
the claimed disabilities as a result of her military service.  
Initially, the Board notes that the veteran's service medical 
records, including the entry and separation examination 
reports, dated in April 1968 and October 1971, respectively, 
are negative for any complaints, treatment, or findings 
related to CTS, pain in the lower back, gout or disability of 
the lower extremities.  In this regard, the Board 
acknowledges that the veteran had a ganglionectomy during 
service, but there is no evidence of residuals including CTS.  

A review of the post-service medical reports does not show 
any findings of the claimed disorders until 1991 at the 
earliest.  The gap of approximately 20 years between the time 
the veteran was separated from service in 1971 and the first 
time she reported having symptoms, in 1991 or later, 
militates against a finding that the veteran's current 
diagnoses are related to a chronic disorder that was 
initially manifested in or shortly after service, and also 
rebuts any assertion of continuity of symptomatology since 
separation from service.  See 38 C.F.R. § 3.303(b); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

In evaluating the ultimate merit of this claim, the Board 
finds especially probative that there is no medical evidence 
of record that relates any of the veteran's claimed 
disabilities with her military service.  Rather, any 
commentary by examiners regarding the post-service treatment 
reflects possible causes, none of which are service.  The 
Board finds the lack of an etiology weighs against the 
veteran's claim.  The Board finds probative that, at no time 
since the veteran sought treatment for her symptoms or been 
diagnosed with any of the claimed disabilities, has a medical 
professional attributed her disability to her military 
service or provided a medical opinion substantiated by sound 
scientific and medical evidence which suggests that the 
veteran's disorder is associated with service in any way.  

The only evidence that relates the veteran's disabilities on 
appeal to her military service is the veteran's own 
statements.  The Board does not doubt the veteran sincerely 
believes her currently-claimed disabilities may be related to 
service; however, there is no indication the veteran has the 
requisite knowledge of medical principles that would permit 
her to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  We recognize that lay statements 
may be competent to support a claim as to lay-observable 
events or lay-observable disability or symptoms, see, e.g., 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the determination as to causation and nexus in this 
case requires sophisticated, professional opinion evidence 
and, as noted above, there is no such medical opinion of 
record.  

The Board also recognizes that supporting statements from the 
veteran's daughter, friends and co-workers have been 
submitted.  Unfortunately, these statements are of 
insufficient probative value so as to warrant a grant of the 
benefits sought.  As noted above, only medical professionals 
may provide a competent opinion as to diagnosis and nexus.  
While the statements reflect observation about the veteran's 
state of health or observed problems, they do not provide 
competent opinion as to the nature of the disorder causing 
the problems or its relation to service.   

In summary, the Board finds that there is no competent 
medical evidence of record relating the veteran's claimed 
disabilities to her military service.  Therefore, based upon 
the reasons and bases set forth above, the Board finds the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for CTS of the left and 
right wrists, circulation problems of the bilateral lower 
extremities, low back disability and gout is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


